THE COURT.
This is a companion case to civil No. 2142, between the same parties, this day decided. The patents herein were issued on December 22 and December 30, 1904, the action was begun December 17, 1914, summons was issued June 14, 1915, and was served September 10, 1918.
[1] For the reasons stated in our opinion in civil No. 2142, (ante, p. 72, [191 Pac. 1004]), the order appealed from is affirmed.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on August 2, 1920.
All the Justices concurred, except Sloane, J., who was absent.